DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 6/15/2022 that has been entered, wherein claims 1-9 and 17-27 are pending and claims 10-16 are canceled.
Claim Objections
The objections to claims 2 and 22 are withdraw in light of Applicant’s amendment of 6/15/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the first metallization layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Is the first metallization layer the same or different then the first metallization layer means of claim 17 from which this claim depends. For the purpose of examination, “the first metallization layer” will interpreted as “the first metallization layer means”.

 Claims 19-20 depend on claim 18 and inherit it’s deficiencies.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. US 10,734,330 in view of Darabi et al. (US 2007/0075350 A1). 
Regarding claim 1, claim 1 of U.S. Patent No. US 10,734,330 recites a semiconductor device comprising: 
a substrate having an active region that includes opposite first and second edges; 
a first metallization layer disposed above the substrate, and including a first sublayer and a second sublayer, the first sublayer comprises: 
a pair of first metal lines that extend from an outer periphery of the active region toward the second edge of the active region, a first metal plate that interconnects the first metal lines and that is disposed at the outer periphery of the active region, a pair of second metal lines, and a second metal plate that horizontally interconnects the pair of second metal lines; and 
a plurality of second metallization layer disposed between the substrate and the first metallization layer including: 
a plurality of distinct metal lines that are parallel to each other and arranged along a length of the active region, wherein the plurality of distinct metal lines are of equal length to each other, and each distinct metal line of the plurality of distinct metal lines serves as a horizontal interconnect.

Claim 1 of U.S. Patent No. US 10,734,330 does not recite a plurality of distinct metal lines underneath all of the first pair of metal lines and the second pair of metal lines and underneath a subset of a length of at least one of the first metal plate and the second metal plate.

Darabi teaches a semiconductor device(Fig. 1) comprising a plurality of distinct metal lines(106N, 108N,¶0024, ¶0058) underneath all of the first pair of metal lines(fingers of uppermost 110P, ¶0025, Fig. 2) and the second pair of metal lines(fingers of uppermost 112P, ¶0025) and underneath a subset of a length of at least one of the first metal plate(backbone of uppermost 110P, ¶0025, Fig. 2) and second metal plate(backbone of uppermost 112P, ¶0025). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claim 1 of U.S. Patent No. US 10,734,330, to include a plurality of distinct metal lines underneath all of the first pair of metal lines and the second pair of metal lines and underneath a subset of a length of at least one of the first metal plate and the second metal plate, as taught by Darabi, in order to reduced off-chip coupling or other sources of interference, while increasing a number of other circuit components on the chip, and/or reducing an overall size of the chip(¶0038).
 
Regarding claim 17, claim 17 of U.S. Patent No. US 10,734,330 recites a system comprising: 
an electronic component; 
a substrate having an active region in which the electronic component is disposed that includes opposite first and second edges; and 
metallization layer means comprising first metallization layer means and second metallization layer means disposed between the first metallization layer means: 
a plurality of distinct metal lines that are parallel to each other and arranged along a length of the active region, wherein the plurality of distinct metal lines are of equal length to each other, and each distinct metal line of the plurality of distinct metal lines serves as a horizontal interconnect.

Claim 17 of U.S. Patent No. US 10,734,330 does not recite the substrate having an area that extends across only a subset of an area of the first metallization layer means.

Darabi teaches a semiconductor device(Fig. 1) wherein the substrate(114) having an area(118a) that extends across only a subset of an area of the first metallization layer means(first and second layers of 110, 112, ¶0025). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claim 1 of U.S. Patent No. US 10,734,330,so that the substrate having an area that extends across only a subset of an area of the first metallization layer means, as taught by Darabi, in order to reduced off-chip coupling or other sources of interference, while increasing a number of other circuit components on the chip, and/or reducing an overall size of the chip(¶0038).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Darabi et al. (US 2007/0075350 A1).
Regarding claim 17, Darabi teaches a system(Fig. 1) comprising: 
an electronic component(106, 108, ¶0037); 
a substrate(114) having an active region(please see examiner annotated Fig. 1b) in which the electronic component(106, 108, ¶0037) is disposed that includes opposite first and second edges(please see examiner annotated Fig. 1b); and 
metallization layer means comprising first metallization layer means(first and second layers of 110, 112, ¶0025) and second metallization layer means(106N, 108N,¶0024, ¶0058) disposed between the first metallization layer means and the substrate(114) having an area(118a) that extends across only a subset of an area of the first metallization layer means(first and second layers of 110, 112, ¶0025): 
a plurality of distinct metal lines(106N, 108N,¶0024, ¶0058) that are parallel to each other and arranged along a length of the active region, wherein the plurality of distinct metal lines(106N, 108N,¶0024, ¶0058) are of equal length to each other(¶0028), and each distinct metal line of the plurality of distinct metal lines(106N, 108N,¶0024, ¶0058) serves as a horizontal interconnect(¶0037). 

Regarding claim 18, Darabi teaches the system of claim 17, wherein the first metallization layer means(first and second layers of 110, 112, ¶0025) disposed above the substrate(114) comprising, and including (i) a first sublayer(uppermost 110 and 112, ¶0025) comprising: 
a pair of first metal lines(fingers of uppermost 110P, ¶0025, Fig. 2) that extend from an outer periphery of the active region toward the second edge of the active region, a first metal plate(backbone of uppermost 110P, ¶0025, Fig. 2) that interconnects the metal lines and that is disposed at the outer periphery of the active region, 
a pair of second metal lines(fingers of uppermost 112P, ¶0025), and a second metal plate(backbone of uppermost 112P, ¶0025) that horizontally interconnects the pair of second metal lines(fingers of uppermost 112P, ¶0025); and
 (ii) a second sublayer(second highest 110 and 112, ¶0025) comprising: 
a pair of third metal lines(fingers of second highest 110P, ¶0025, Fig. 2) that extend from an outer periphery of the active region into the active region and toward the second edge of the active region, 
a third metal plate(backbone of second highest 110P, ¶0025, Fig. 2) that horizontally interconnects the pair of third metal lines(fingers of second highest 110P, ¶0025, Fig. 2), and 
a pair of fourth metal lines(fingers of second highest 112P, ¶0025) that extend from the outer periphery of the active region into the active region and toward the first edge of the active region; and 
wherein the second metallization layer means(106N, 108N,¶0024, ¶0058) includes the plurality of distinct metal lines(106N, 108N,¶0024, ¶0058) that are parallel to each other and arranged along a length of the active region(please see examiner annotated Fig. 1b).


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Darabi et al. (US 2007/0075350 A1) of record.
Regarding claim 1, Darabi teaches a semiconductor device(Fig. 1) comprising: 
a substrate(114) having an active region(please see examiner annotated Fig. 1b) that includes opposite first and second edges(please see examiner annotated Fig. 1b); 
a first metallization layer(first and second layers of 110, 112, ¶0025)  disposed above the substrate(114), and including a first sublayer(uppermost 110 and 112, ¶0025) and a second sublayer(second highest 110 and 112, ¶0025), the first sublayer(uppermost 110 and 112, ¶0025) comprises: 
a pair of first metal lines(fingers of uppermost 110P, ¶0025, Fig. 2) that extend from an outer periphery of the active region toward the second edge of the active region, 
a first metal plate(backbone of uppermost 110P, ¶0025, Fig. 2) that interconnects the first metal lines(fingers of uppermost 110P, ¶0025, Fig. 2) and that is disposed at the outer periphery of the active region, 
a pair of second metal lines(fingers of uppermost 112P, ¶0025), and 
a second metal plate(backbone of uppermost 112P, ¶0025) that horizontally interconnects the pair of second metal lines(fingers of uppermost 112P, ¶0025); and 
a second metallization layer(106N, 108N,¶0024, ¶0058) disposed between the substrate(114) and the first metallization layer(first and second layers of 110, 112, ¶0025)  including: 
a plurality of distinct metal lines(106N, 108N,¶0024, ¶0058) that are parallel to each other and arranged along a length of the active region underneath all of the first pair of metal lines(fingers of uppermost 110P, ¶0025, Fig. 2) and the second pair of metal lines(fingers of uppermost 112P, ¶0025) and underneath a subset of a length of at least one of the first metal plate(backbone of uppermost 110P, ¶0025, Fig. 2) and second metal plate(backbone of uppermost 112P, ¶0025), wherein the plurality of distinct metal lines(106N, 108N,¶0024, ¶0058) are of equal length to each other(¶0028), and each distinct metal line of the plurality of distinct metal lines(106N, 108N,¶0024, ¶0058) serves as a horizontal interconnect(¶0037).

Darabi does not disclose a plurality of second metallization layers(106N, 108N,¶0024, ¶0058).  However duplicating the second metallization layer(106N, 108N,¶0024, ¶0058) would provide the added benefit of various types of filtering or smoothing operations with respect to input voltages of a differential circuit(¶0023) on an integrated circuit chip. Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to a plurality of second metallization layers, because such duplication would have been considered a mere duplication of parts and has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04 (VI)(B). 

    PNG
    media_image1.png
    732
    1134
    media_image1.png
    Greyscale


Regarding claim 2, Darabi teaches the semiconductor device of claim 1, wherein the second sublayer(second highest 110 and 112, ¶0025) comprises: 
a pair of third metal lines(fingers of second highest 110P, ¶0025, Fig. 2) that extend from an outer periphery of the active region into the active region and toward the second edge of the active region, 
a third metal plate(backbone of second highest 110P, ¶0025, Fig. 2) that horizontally interconnects the pair of third metal lines(fingers of second highest 110P, ¶0025, Fig. 2), and 
a pair of fourth metal lines(fingers of second highest 112P, ¶0025) that extend from the outer periphery of the active region into the active region and toward the first edge of the active region(please see examiner annotated Fig. 1b).

Regarding claim 3, Darabi teaches the semiconductor device of claim 1, wherein: the first metal plate(backbone of uppermost 110P, ¶0025, Fig. 2) interconnects sidewalls of the first metal lines(fingers of uppermost 110P, ¶0025, Fig. 2).

Regarding claim 4, Darabi teaches the semiconductor device of claim 3, wherein: 
the first metal lines(fingers of uppermost 110P, ¶0025, Fig. 2) and the first metal plate(backbone of uppermost 110P, ¶0025, Fig. 2) have substantially the same thickness(¶0028).

Regarding claim 5, Darabi teaches the semiconductor device of claim 4, wherein: 
the first metal lines(fingers of uppermost 110P, ¶0025, Fig. 2) and the first metal plate(backbone of uppermost 110P, ¶0025, Fig. 2) are integral with each other(¶0028).

Regarding claim 6, Darabi teaches the semiconductor device of claim 1, wherein the second metal plate(backbone of uppermost 112P, ¶0025) is disposed at the outer periphery of the active region(please see examiner annotated Fig. 1b).

Regarding claim 7, Darabi teaches the semiconductor device of claim 1, wherein the second metal plate(backbone of uppermost 112P, ¶0025) is disposed at the inner periphery of the active region(please see examiner annotated Fig. 1b).

Regarding claim 8, Darabi teaches the semiconductor device of claim 2, further comprising a third metallization layer(lowest layers of 110, 112, ¶0025, please see examiner annotated Fig. 1B) disposed above the substrate(114), and including a pair of fifth metal lines(fingers of lowermost 110N, ¶0025, Fig. 2).

Regarding claim 21, Darabi teaches an apparatus(Fig. 1) comprising: 
an electronic component(106, 108, ¶0037); 
a substrate(114) having an active region(please see examiner annotated Fig. 1b) that includes opposite first and second edges(please see examiner annotated Fig. 1b); 
a plurality of first metallization layers(110, 112, ¶0025) disposed above the substrate(114), and each including a first sublayer(uppermost 110 and 112, ¶0025) and a second sublayer(second highest 110 and 112, ¶0025), the first sublayer(uppermost 110 and 112, ¶0025) comprises: 
a pair of first metal lines(fingers of uppermost 110P, ¶0025, Fig. 2) that extend from an outer periphery of the active region toward the second edge of the active region, 
a first metal plate(backbone of uppermost 110P, ¶0025, Fig. 2) that interconnects the first metal lines(fingers of uppermost 110P, ¶0025, Fig. 2) and that is disposed at the outer periphery of the active region, 
a pair of second metal lines(fingers of uppermost 112P, ¶0025), and 
a second metal plate(backbone of uppermost 112P, ¶0025) that horizontally interconnects the pair of second metal lines(fingers of uppermost 112P, ¶0025); and 
a second metallization layer(106N, 108N,¶0024, ¶0058) disposed between the substrate(114) and the plurality of first metallization layer(first and second layers of 110, 112, ¶0025)  including: 
a plurality of distinct metal lines(106N, 108N,¶0024, ¶0058) that are parallel to each other and arranged along a length of the active region, wherein the plurality of distinct metal lines(106N, 108N,¶0024, ¶0058) are of equal length to each other(¶0028), and each distinct metal line of the plurality of distinct metal lines(106N, 108N,¶0024, ¶0058) serves as a horizontal interconnect(¶0037);
wherein the second metallization layers(106N, 108N,¶0024, ¶0058) has a shape and size that extends laterally underneath all of the first pair of metal lines(fingers of uppermost 110P, ¶0025, Fig. 2) and the second pair of metal lines(fingers of uppermost 112P, ¶0025) and underneath a subset of a length of at least one of the first metal plate(backbone of uppermost 110P, ¶0025, Fig. 2) and second metal plate(backbone of uppermost 112P, ¶0025).

Darabi does not disclose a plurality of second metallization layers(106N, 108N,¶0024, ¶0058).  However duplicating the second metallization layer(106N, 108N,¶0024, ¶0058) would provide the added benefit of various types of filtering or smoothing operations with respect to input voltages of a differential circuit(¶0023) on an integrated circuit chip. Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to a plurality of second metallization layers, because such duplication would have been considered a mere duplication of parts and has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04 (VI)(B). 
  
Regarding claim 22, Darabi teaches the apparatus of claim 21, wherein the second sublayers(second highest 110 and 112, ¶0025) each comprise: 
a pair of third metal lines(fingers of second highest 110P, ¶0025, Fig. 2) that extend from an outer periphery of the active region into the active region and toward the second edge of the active region, 
a third metal plate(backbone of second highest 110P, ¶0025, Fig. 2) that horizontally interconnects the pair of third metal lines(fingers of second highest 110P, ¶0025, Fig. 2), and a pair of fourth metal lines(fingers of second highest 112P, ¶0025) that extend from the outer periphery of the active region into the active region and toward the first edge of the active region(please see examiner annotated Fig. 1b).

Regarding claim 23, Darabi teaches the apparatus of claim 21, wherein: 
the first metal plate(backbone of uppermost 110P, ¶0025, Fig. 2) interconnects sidewalls of the first metal lines(fingers of uppermost 110P, ¶0025, Fig. 2).

Regarding claim 24, Darabi teaches the apparatus of claim 23, wherein: 
the first metal lines(fingers of uppermost 110P, ¶0025, Fig. 2) and the first metal plate(backbone of uppermost 110P, ¶0025, Fig. 2) have substantially the same thickness(¶0028).

Regarding claim 25, Darabi teaches the apparatus of claim 24, wherein: 
the first metal lines(fingers of uppermost 110P, ¶0025, Fig. 2) and the first metal plate(backbone of uppermost 110P, ¶0025, Fig. 2) are integral with each other(¶0028).

Regarding claim 26, Darabi teaches the apparatus of claim 21, wherein the second metal plate(backbone of uppermost 112P, ¶0025) is disposed at the outer periphery of the active region(¶0028).

Claims 9 and 27  are rejected under 35 U.S.C. 103 as being unpatentable over Darabi et al. (US 2007/0075350 A1) in view of Kanaya et al. (US 2015/0341000 A1) as cited in the IDS of 8/5/2020 both of record
Regarding claim 9, Darabi teaches the semiconductor device of claim 8, wherein the third metallization layer((lowest layers of 110, 112, ¶0025, please see examiner annotated Fig. 1B) further includes a fourth metal plate(backbone of lowermost 110N, ¶0025, Fig. 2) that interconnects the fifth metal lines(fingers of lowermost 110N, ¶0025, Fig. 2).
Darabi is silent in regards to the fourth metal plate(backbone of lowermost 110N, ¶0025, Fig. 2)  has a length different from that of the first metal plate(backbone of uppermost 110P, ¶0025, Fig. 2) of the first metallization layer(first and second layers of 110, 112, ¶0025).

Kanaya teaches a semiconductor device(Fig. 2) wherein the fourth metal plate(branch of 2b, ¶0028)  has a length different(please see examiner annotated Fig. 2)  from that of the first metal plate(branch of 2a, ¶0028) of the first metallization layer(¶0028). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Darabi, the fourth metal plate has a length different from that of the first metal plate of the first metallization layer, as taught by Kanaya, in order to increase manufacturing yield while reducing insertion loss(¶0033).

    PNG
    media_image2.png
    491
    496
    media_image2.png
    Greyscale


Regarding claim 27, Darabi teaches the apparatus of claim 26, further comprising a third metallization layer(lowest layers of 110, 112, ¶0025, please see examiner annotated Fig. 1B) disposed above the substrate(114), and including a pair of fifth metal lines(fingers of lowermost 110N, ¶0025, Fig. 2); 
wherein the third metallization layer(lowest layers of 110, 112, ¶0025, please see examiner annotated Fig. 1B) further includes a fourth metal plate(backbone of lowermost 110N, ¶0025, Fig. 2) that interconnects the fifth metal lines(fingers of lowermost 110N, ¶0025, Fig. 2).

Darabi is silent in regards to the fourth metal plate(backbone of lowermost 110N, ¶0025, Fig. 2)  has a length different from that of the first metal plate(backbone of uppermost 110P, ¶0025, Fig. 2) of the first metallization layer(first and second layers of 110, 112, ¶0025).

Kanaya teaches a semiconductor device(Fig. 2) wherein the fourth metal plate(branch of 2b, ¶0028)  has a length different(please see examiner annotated Fig. 2)  from that of the first metal plate(branch of 2a, ¶0028) of the first metallization layer(¶0028). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Darabi, the fourth metal plate has a length different from that of the first metal plate of the first metallization layer, as taught by Kanaya, in order to increase manufacturing yield while reducing insertion loss(¶0033).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Darabi et al. (US 2007/0075350 A1) in view of Takada (US 2013/0062625 A1) as cited in the IDS of 8/5/2020 both of record.
Regarding claim 19, Darabi teaches the system of claim 18, wherein the electronic component(106, 108, ¶0037) is a diode disposed in the active region.

Takada teaches a system(Fig. 1) wherein the electronic component(¶0027, protection diode) is a diode(¶0027) disposed in the active region(10, ¶0025). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Darabi, so that the electronic component is a diode disposed in the active region, as taught by Takada, in order to protect the gate electrode of a field effect transistor(¶0024).

Regarding claim 20, Darabi teaches the system of claim 19, but is silent in regards to the diode comprise an anode coupled to one metal line of the pair of first metal lines(fingers of uppermost 110P, ¶0025, Fig. 2) and a cathode coupled to one second metal line of the pair of second metal lines(fingers of uppermost 112P, ¶0025).

Takada teaches a system(Fig. 1) wherein the diode(10, ¶0025) comprise an anode(¶0027) coupled to one metal line of the pair of metal lines(7, ¶0027) and a cathode(¶0027) coupled to one second metal line of the pair of second metal lines(8, ¶0027). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Darabi, so that the diode comprise an anode coupled to one metal line of the pair of first metal lines and a cathode coupled to one second metal line of the pair of second metal lines, as taught by Takada, in order to protect the gate electrode of a field effect transistor(¶0024).

Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant’s argue Darabi fails to disclose the limitation of "a plurality of distinct metal lines that are parallel to each other and arranged along a length of the active region underneath all of the first pair of metal lines and the second pair of metal lines and underneath a subset of a length of at least one of the first metal plate and the second metal plate".  Darabi shows elements 106N and 108N which are alleged to map to the second metallization layers as extending in FIG. 1B from the length of 110P and 110N (in the case of 106N) and from the length of 112N and 112P (in the case of 108N). Such an arrangement fails to suggest that the recited distinct metal lines that are arranged along a length of the active region underneath all of the first pair of metal lines and the second pair of metal lines and underneath a subset of a length of at least one of the first metal plate and the second metal plate.

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892